Citation Nr: 0904061	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
based on personal harassment.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In his March 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  This hearing was initially scheduled 
for August 2008, but in the same month he was hospitalized 
and was unable to attend.  He requested a new date for his 
hearing.  The RO complied with his request and rescheduled 
the hearing for November 2008.  But the veteran also 
cancelled that request in a November 2008 statement.  
Instead, he requested a Board decision based on the evidence 
of record.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2008).  

Finally, the Board sees the veteran submitted additional 
Social Security Administration (SSA) records in November 2008 
after the issuance of the February 2006 statement of the case 
(SOC).  But he waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  Therefore, the Board accepts this evidence 
for inclusion in the record and consideration by the Board at 
this time.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the service connection claim 
at issue, the Board finds that additional development of the 
evidence is required.

First, with regard to the veteran's claim for PTSD, although 
the RO sent Veterans Claims Assistance Act of 2000 (VCAA) 
notice letters dated in July and October 2004 to the veteran, 
none of these letters specifically advised the veteran of 
what evidence is necessary to substantiate his claim for PTSD 
based on in-service racial harassment.  These letters only 
addressed the issue of an acquired psychiatric disorder.  And 
as claims for service connection for PTSD based on in-service 
personal assault or harassment, in particular, are somewhat 
unique in their evidentiary requirements, this letter needs 
to inform him of these nuances concerning this specific type 
of claim.  As well, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying him of all elements of his claim, including the 
downstream rating and effective date elements.  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked her down 
a set of stairs).  Moreover, VA, itself, has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule - as, for example, announced 
in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an 
opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, 
part 30(b), (c), (e) (Aug. 1 ,2006).  

In this regard, the veteran contends that he suffers from 
PTSD as the result of several instances of psychological 
abuse and racial discrimination and harassment during 
service.  Specifically, from July to September 1974, he 
specifies that he witnessed the frequent racial harassment of 
two other soldiers.  In addition, in the summer of 1975 he 
specifies that he was racially harassed and insulted by Staff 
Sergeant James T. Garrett.  His service treatment records 
(STRs) show treatment for stomach and abdominal difficulties 
in February 1975, January 1976, October 1976, and February 
1977.  He believes these symptoms were due to an underlying 
psychosis.  But a review of his service personnel records 
(SPRs) reveals overall positive evaluations in his military 
occupational specialty as a storage specialist.  Upon 
separation in February 1977, he did report insomnia, 
depression, and excessive worry.  But no psychosis was 
clinically diagnosed by the military examiner at that time.  
The veteran asserts that after the in-service harassment he 
underwent behavior changes and mental anguish during and 
after service.  See June 2004 claim with attached stressor 
statement; lay statements from mother and ex-wife dated in 
2004; and April 2006 statement of accredited representative.  

Post-service, private and SSA treatment records report 
psychiatric treatment from 1988 onwards with diagnoses of 
PTSD, schizophrenia, bipolar disorder, alcohol abuse, and 
personality disorders.  A private psychiatrist, E. C. Beal, 
MD., treated the veteran from 2002 to 2005, and opined that 
his current psychiatric disorders, to include PTSD, began 
during military service as the result of harassment and 
racial discrimination.      

Since personal assault is interpreted in a very broad fashion 
by the VA, the Board believes that his allegation of in-
service racial harassment, if verified as credible, would 
constitute personal assault for purposes of adjudicating a 
PTSD claim.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 
2005).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f).  In fact, recently, in Bradford v. Nicholson, 
20 Vet. App. 200 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) 
"unequivocally" provides that VA cannot deny a PTSD claim 
without first providing the requisite notice discussed above.  
See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) 
(noting that the RO must send the claimant a "special PTSD 
personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an 
in-service stressor).  Finally, the Court most recently 
emphasized that in claims of service connection for PTSD 
based on in-service personal assault pursuant to 38 C.F.R. 
§ 3.304(f), the VA has a heightened burden of VCAA 
notification.  Gallegos v. Peake, No. 05-2920, (U.S. Vet. 
App. December 31, 2008).  Therefore, a remand is required for 
the RO (AMC) to provide the veteran with a specific VCAA 
notice letter necessary for PTSD cases based on in-service 
personal assault or harassment.    

Second, there are several indications in the December 2007 
SSA decision that the veteran received hospitalization and 
medical treatment since 2005 for his psychiatric problems at 
VA Medical Center (VAMC) in Atlanta (Decatur), Georgia.  
There is also a more recent August 2008 reference to current 
hospitalization.  VA's duty to assist includes obtaining 
records of his "relevant" VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Therefore, the RO (AMC) should take appropriate steps to 
determine whether relevant VA medical records exist since 
2005, and if so, to obtain them on remand.

Third, the veteran submitted a copy of his recent December 
2007 SSA disability determination.  However, medical records 
associated and discussed within the SSA determination are not 
present in the claims folder.  Therefore, his complete SSA 
records are not on file and must be obtained before deciding 
his claim since these records specifically address his 
psychiatric disorders.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.  

Fourth, there is sufficient evidence of record such that a VA 
examination and opinion is warranted to determine whether the 
veteran has PTSD as a result of his alleged racial harassment 
and discrimination during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must 
have the veteran examined for a medical opinion when 
necessary to decide a claim).  See also 
38 C.F.R. § 3.304(f)(3) (providing that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred).  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-
service personal assault or harassment.  
See also Gallegos v. Peake, No. 05-
2920, (U.S. Vet. App. December 31, 
2008); Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  In particular, the 
notice must advise the veteran that 
evidence from sources other than the 
veteran's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the in-
service stressor.  Then allow the 
veteran the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  In 
addition, this VCAA notice letter 
should comply with the recent Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter must 
advise him that a downstream disability 
rating and an effective date will be 
assigned if his service-connection 
claim is granted.

2.	Obtain the records of any medical 
treatment for the veteran's psychiatric 
disorders since 2005 from the VAMC in 
Atlanta (Decatur), Georgia.  All 
attempts to secure these records, and 
any response received, must be 
documented in the claims file.  If no 
records are available, a response to 
that effect is required and should be 
documented in the file.

3.	Request from the SSA complete records 
associated with the veteran's 
disability claim(s).  That is, request 
copies of the disability determination 
and all medical records considered.  If 
no records are available or do not 
exist, a response to that effect must 
be documented in the claims file, and 
the veteran must be notified. 

4.	Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any PTSD or 
other psychiatric disorder present.  
Prepare a summary of the following 
alleged in-service stressors for the VA 
examiner to consider:  the veteran 
contends that he suffers from PTSD as 
the result of several instances of 
psychological abuse and racial 
discrimination and harassment during 
service.  Specifically, from July to 
September 1974, he specifies that he 
witnessed the frequent racial 
harassment of two other soldiers.  In 
addition, in the summer of 1975 he 
specifies that he was racially harassed 
and insulted by Staff Sergeant James T. 
Garrett.  See June 2004 claim with 
attached stressor statement; lay 
statements from mother and ex-wife 
dated in 2004; and April 2006 statement 
of accredited representative (VA Form 
646).  Advise the veteran that failure 
to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical and other history - including, 
in particular, the records of the 
treatment during service in question.  
The examination report must state 
whether such review was accomplished.  

Based on a physical examination and 
comprehensive review of the claims 
file, including any additional VA, SSA, 
or private medical evidence secured, 
the examiner is asked to provide an 
opinion responding to the following 
questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the veteran has PTSD 
related to his alleged in-
service racial harassment and 
discrimination?  

(B)	If a diagnosis of a 
psychiatric disorder other 
than PTSD is made, is it at 
least likely as not this 
disorder(s) is related to the 
veteran's military service?  
(In making this determination 
please comment upon STRs 
documenting various stomach 
complaints and veteran's 
report of insomnia, anxiety, 
and depression upon 
separation in February 1977).  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Then readjudicate the service 
connection claim for an acquired 
psychiatric disorder, to include PTSD, 
in light of the additional evidence.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  
This SSOC should include the provisions 
of the regulation applicable for 
adjudicating PTSD - that is, 38 C.F.R. 
§ 3.304(f) (2008).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 


are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




